Citation Nr: 1511806	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-37 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to special monthly compensation.
.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to August 1995
.
This matter is on appeal from a September 2008, rating decision by the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Board issued a decision denying the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Decision dated in September 2014, the Court vacated and remanded the Board's decision for compliance with the instructions in the Decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Board originally denied the Veteran's claim for special monthly compensation in March 2013, determining the evidence did not support a finding the Veteran needed aid and attendance.  The Board also noted that the evidence of record, as well as the arguments submitted by the Veteran's representative, raised the issue of entitlement to SMC by reason of 38 U.S.C.A. § 1114(s) (1) (special monthly compensation if Veteran is totally disabled by a single disability and has additional disability or disabilities ratable at 60% or higher).  As the issue had not been considered by the RO, the Board referred it to the RO for initial consideration on the merits.  

In its Decision, the Court determined that special monthly compensation for aid and attendance and special monthly compensation under 38 U.S.C.A. § 1114(s) (1) are not separate claims, but a single claim.  Thus, the Board had jurisdiction over entitlement to § 1114 (s) (1) benefits and referring the matter was improper.  The Court vacated the Board decision and remanded the matter back to the Board, with directions to remand the Veteran's claim as a whole to the RO for consideration of the issue of § 1114 (s) (1) entitlement in the first instance.


Accordingly, the case is REMANDED for the following action:

1.  The RO shall readjudicate the Veteran's claim for special monthly compensation, including entitlement to special monthly compensation under 38 U.S.C.A. § 1141 (s) (1).  

If any special monthly compensation benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


